United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
GENERAL SERVICES ADMINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-44
Issued: September 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2009 appellant filed a timely appeal from an April 28, 2009 decision of the
Office of Workers’ Compensation Programs that terminated his wage-loss compensation and
rescinded carpal tunnel syndrome as an accepted condition. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly rescinded right carpal tunnel syndrome as
an accepted condition; and (2) whether the Office properly terminated appellant’s wage-loss
compensation effective April 28, 2009.
On appeal, appellant contends that he is in constant physical pain and disabled for work.
FACTUAL HISTORY
On March 27, 2007 appellant, then a 44-year-old building manager, sustained injury to
his neck and back in a work-related motor vehicle accident on that date when a car ran into the
back of his car.

Appellant was treated by Dr. Rida N. Azer, a Board-certified orthopedic surgeon. In a
May 25, 2007 report, Dr. Azer diagnosed acute cervical strain to rule out herniated cervical disc
with radiculopathy versus double crush injury with bilateral carpal tunnel syndrome; acute
lumbosacral strain, rule out herniated L5-S1 disc; and post-traumatic headaches with head
injuries. He opined that these conditions were caused by appellant’s March 27, 2007 work
injury. Dr. Azer ordered appellant to remain off work. In a September 7, 2007 report, he noted
that an August 10, 2007 magnetic resonance imaging scan showed a C3-4 central disc herniation
that contacted the spinal cord without deformation of the spinal cord. There was no evidence of
spinal stenosis or fragments. Dr. Azer recommended that appellant be seen by a spinal surgeon
and should avoid strenuous activities.
Dr. Azer referred appellant to Dr. Hampton J. Jackson, Jr., a Board-certified orthopedic
surgeon, who first examined appellant on October 3, 2007 and diagnosed cervical disc herniation
at C3-4 as a result of the March 27, 2007 work injury. Dr. Jackson advised appellant to stop
work and all activities lest he develop severe unremitting neck pain radiating to the shoulders or
headaches, bowel or bladder dysfunction symptoms.
On January 11, 2008 the Office accepted appellant’s claim for sprains of the neck and
lumbar spine and right carpal tunnel syndrome. It paid compensation for wage-loss and medical
benefits.
In a June 13, 2008 report, Dr. Jackson treated appellant with pain management measures
and noted that therapy measures provided partial temporary relief. Appellant was to avoid all
activities that might aggravate or accelerate his work-related condition.
The Office referred appellant to Dr. Kevin Hanley, a Board-certified orthopedic surgeon,
for a second opinion. In a September 3, 2008 report, Dr. Hanley advised that appellant had a
“very low-grade garden variety type of sprain/strain and unfortunately his condition has been
worsened by his management and intervention.” He found no evidence that carpal tunnel
syndrome could be caused by a car impact collision in view of the fact that the mechanics did not
allow for significant hyperextending of the wrist and there was no evidence that appellant
sustained a wrist injury that would have caused post-traumatic carpal tunnel syndrome.
Dr. Hanley recommended that the diagnoses be stricken from the record and no longer accepted
as work related. With regard to the accepted neck and low back sprain, he opined that these
conditions were related to the accident by direct cause but were self-limited and had long since
resolved. Appellant’s continuing symptoms represented symptom magnification enabled by his
treating physician and that there was no reason to believe that he required further intervention or
medical treatment. Dr. Hanley found appellant capable of any and all work activities he wished
to pursue with no physical restriction of any sort.
In an October 31, 2008 report, Dr. Jackson reviewed Dr. Hanley’s report. He stated that,
after treating appellant for more than a year and reviewing the treatment record, appellant’s
cervical disc herniation was symptomatic. Dr. Jackson noted that the reasons for appellant’s
persistent neck and low back pain were cervical disc herniation at C3-4, lumbar disc injury at
L4-5 and torn ligaments and tendins in the cervical and lumbar spine, all related to the injury of
March 27, 2007. He stated that all the diagnoses were made based on objective testing, not just
guessing. Dr. Jackson advised that these conditions would be made worse by work activities that

2

could aggravate or accelerate the deterioration of these injuries. He noted that nothing would
heal appellant’s disc injuries, including surgery.
On December 5, 2008 the Office proposed terminating appellant’s compensation based
on the opinion of Dr. Hanley and gave appellant an opportunity to respond.
In a letter dated December 20, 2008, appellant stated that he spoke only10 minutes with
Dr. Hanley and contended that the physician was unprofessional and disrespectful. He requested
a third opinion.
The Office found a conflict in medical opinion between Dr. Jackson and Dr. Hanley with
regard to whether appellant had any continuing disability causally related to the accepted injury.
On February 10, 2009 it referred appellant to Dr. Michael A. Franchetti, a Board-certified
orthopedic surgeon, for an impartial medical examination. In a March 18, 2009 report,
Dr. Franchetti stated that appellant frankly informed him that carpal tunnel syndrome was not
related to the accident of March 27, 2007 and that he did not sustain any wrist or hand injury
during the accident. He diagnosed chronic cervical strain with cervical disc herniation at C3-4
and chronic lumbosacral strain as a result of the injuries sustained on March 27, 2007.
Dr. Franchetti believed that these diagnoses were causally connected to the March 27, 2007
employment injury. He indicated that appellant did suffer from a severe disability due to his
severe back injury sustained at work on May 20, 1991 which resulted in both a thoracic and
lumbar spinal compression fracture. Dr. Franchetti opined that this preexisting back condition as
worsened by the injury sustained on March 27, 2007. He noted that appellant continued to suffer
as a result of this March 27, 2007 employment injury. Dr. Franchetti opined that appellant
needed no further active management at this time as related to the injuries of March 27, 2007.
He noted that he reviewed the job description for the building manager position and felt that
appellant was capable of performing these regular duties. Dr. Franchetti limited appellant to
eight hours of work per day with a lifting restriction of 20 pounds.
In an April 28, 2009 decision, the Office rescinded acceptance of appellant’s carpal
tunnel syndrome an accepted condition based on the second opinion report, the report of the
impartial medical examiner and appellant’s statement that it was not related to the March 27,
2007 work injury. It also terminated appellant’s wage-loss compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.1 The Office may review an
award for or against payment of compensation at any time on its own motion or on application.2
The Board has upheld the Office’s authority to reopen a claim at any time on its own
motion and, where supported by the evidence, to set aside or modify a prior decision and issue a

1

5 U.S.C. § 8102(a).

2

Id. at 8128(a); see also 20 C.F.R. § 10.610.

3

new decision.3 The Board has noted, however, that the power to annul an award is not an
arbitrary one and that an award for compensation can be set aside only in the manner provided
by the compensation statute.4
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provisions, where there is good cause for so doing, such as mistake or fraud. It is well
established that, once the Office accepts a claim, it has the burden of justifying the termination or
modification of compensation benefits. This holds true where, as here, the Office later decides
that it erroneously accepted a claim for a particular condition. In establishing that its prior
acceptance was erroneous, the Office is required to provide a clear explanation of the rationale
for rescission.5
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an evaluation.6 In situations where there exist opposing
medical reports of virtually equal weight and rationale and the case is properly referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on proper factual and medical background,
must be given special weight.7
ANALYSIS -- ISSUE 1
On May 25, 2007 Dr. Azer, appellant’s treating physician, opined that appellant had
bilateral carpal tunnel syndrome related to the March 27, 2007 work injury. Dr. Hanley, the
second opinion physician, disagreed. He found no evidence that carpal tunnel syndrome could
result from a car collision and further noted that there was no evidence that appellant sustained a
wrist injury that would have caused a post-traumatic carpal tunnel syndrome. The impartial
medical examiner, Dr. Franchetti, did not specifically address whether appellant’s carpal tunnel
syndrome was related to his motor vehicle accident. Rather, he stated that appellant did not
believe the two to be related. As Dr. Franchetti did not provide a fully rationalized opinion on
this issue, there remains an unresolved conflict in the medical evidence as to whether appellant’s
carpal tunnel syndrome is work related. Although the Office indicated that appellant believed
the condition was not work related, he is a layperson and cannot provide probative medical
opinion.8 Moreover, the Board notes that if the Office mistakenly accepted appellant’s claim for
carpal tunnel syndrome, it has the burden of justifying that the prior acceptance was erroneous.
3

Eli Jacobs, 32 ECAB 1147 (1981).

4

Doris J. Wright, 49 ECAB 230 (1997); Shelby J. Rycroft, 44 ECAB 795 (1993).

5

Walter L. Jordan, 57 ECAB 218 (2005).

6

5 U.S.C. § 8123(a).

7

Jack R. Smith, 41 ECAB 691, 701 (1990); James R. Roberts, 31 ECAB 1010, 1021 (1980).

8

See James A. Long, 40 ECAB 538, 542 (1989).

4

The Board finds that the Office did not meet its burden of proof to rescind the acceptance
of appellant’s claim for carpal tunnel syndrome. Accordingly, the Board will reverse this
finding.
LEGAL PRECEDENT -- ISSUE 2
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation.9 After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability has ceased or that it was no longer related to the employment.10
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper and factual medical background.11
As used in the Federal Employees’ Compensation Act,12 the term disability means
incapacity because of an injury in employment to earn the wages the employee was receiving at
the time of the injury, i.e., a physical impairment resulting in loss of wage-earning capacity. The
general test in determining loss of wage-earning capacity is whether the employment-caused
impairment prevents the employee from engaging in the kind of work he was doing when he was
injured.13 In other words, if an employee is unable to perform the required duties of the job in
which he was employed when injured, the employee is disabled.14
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.15
ANALYSIS -- ISSUE 2
The Office accepted appellant’s claim for sprain of the neck, sprain of the back (lumbar
region) and right carpal tunnel syndrome. Dr. Jackson, appellant’s treating physician, opined
that he remained disabled. Dr. Hanley, the second opinion physician, disagreed and found that
appellant was capable of performing all work activities he wished to pursue. Due to the conflict
in the medical evidence, the Office referred appellant to Dr. Franchetti for an impartial medical
examination. Dr. Franchetti noted that, although appellant still had residuals from his work
injury, he was capable of performing the duties of his position as a building manager with only a
9

A.W., 59 ECAB ___ (Docket No. 08-306, issued July 1, 2008).

10

J.M., 58 ECAB 471 (2007).

11

See Del K. Rykert, 40 ECAB 284 (1988).

12

5 U.S.C. §§ 8101-8193, 8102.

13

See Marvin T. Schwartz, 48 ECAB 521 (1997); see also Patricia A. Keller, 45 ECAB 278, 286 (1993).

14

Id.

15

Darlene R. Kennedy, 57 ECAB 414 (2006).

5

lifting restriction and was, accordingly, no longer disabled from his prior employment.
Dr. Franchetti’s opinion is well rationalized and based on a complete review of appellant’s
record, employment description and a physical examination. Accordingly, the Board finds that
his opinion as the impartial medical examiner, represents the special weight of the medical
evidence. The Board will affirm the termination of appellant’s wage-loss compensation benefits
effective April 28, 2009.
CONCLUSION
The Board finds that the Office did not properly rescind acceptance of appellant’s carpal
tunnel syndrome. The Board finds that the Office met its burden of proof to terminate his wageloss compensation as of April 28, 2009.
ORDER
IT IS HEREBY ORDERED THAT the April 28, 2009 decision of the Office of
Workers’ Compensation Programs is reversed in part and affirmed in part.
Issued: September 20, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

